DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on July 7, 2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and cutting tool, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2021 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Untied States Pre-Grant Patent Application Publication No. 2013/0029175 A1 to Umemura (hereinafter “Umemura”).  The Percentage by Volume to Percentage by Weight Conversion Calculator table (copy included herewith) is relied on as an evidentiary reference.

Referring to Applicant’s independent claim 1, Umemura teaches a cubic boron nitride
(cBN)-based composite (See Abstract), comprising: about 20-100% by mass of cBN (par.
[0009]); and 0 to 80% by mass of a binder phase (par. [0009]) containing at least one of titanium-containing binders, such as TiN, Ti(C,N), TiC, TiB2 (par. [0009]); ZrO2 (par. [0009]; Umemura teaches binder phase constituents comprising at least one selected from the group consisting of a metal of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Co, Ni and Al, a carbide, a nitride, a boride and an oxide and a solid solution thereof, which includes ZrO2); CoWB (par. [0009]); and Al2O3 (par. [0009]).  The attached Percentage by Volume to Percentage by Weight Conversion Calculator tables provide evidence that 40 vol.% cBN is approximately equal to 21.68% by weight of a cubic boron nitride (cBN)-based composite and 65 vol.% cBN is approximately equal to 43.30% by weight of a cubic boron nitride (cBN)-based composite. Likewise, the tables also provide evidence that such cubic boron nitride (cBN)-based composites containing, e.g., TiN, ZrO2, Al2O3, and TiB2 in varying vol.% amounts correlate to weight % amounts that are encompassed by the range of binder phase constituents taught by Umemura. The amounts in weight percent of cBN and binder phase constituents taught by Umemura render obvious Applicant’s claimed ranges.  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in weight percent of cBN taught by Umemura overlaps Applicant’s claimed range of “about 30 - 65 vol. % cBN”.  The amount in weight percent of titanium (Ti)-containing binders taught by Umemura overlaps Applicant’s claimed range of “about 15 - 45 vol. % titanium (Ti)-containing binders”.  The amount in weight percent of ZrO2 taught by Umemura overlaps Applicant’s claimed range of “about 2 - 20 vol. % ZrO2”.  The amount in weight percent of cobalt-tungsten-borides (CoxWyBz) taught by Umemura overlaps Applicant’s claimed range of “about 3 - 15 vol. % cobalt-tungsten-borides (CoxWyBz)”.  The amount in weight percent of aluminum oxide (Al2O3) taught by Umemura overlaps Applicant’s claimed range of “about 2 - 15 vol. % aluminum oxide (Al2O3)”. 

Referring to Applicant’s claim 2, Umemura teaches the cubic boron nitride (CBN)-based composite further comprises 0 to 80% by mass of TiB2 (par. [0009]).  The amount of TiB2 taught by Umemura renders obvious Applicant’s claimed range.  The amount of TiB2 taught by Umemura encompasses entirely Applicant’s claimed range of “less than or equal to about 10 vol. %.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Umemura teaches a cubic boron nitride (cBN)-based composite (See Abstract), comprising: about 20-100% by mass of cBN (par. [0009]); and 0 to 80% by mass of a binder phase (par. [0009]) containing at least one of titanium-containing binders, such as TiN, Ti(C,N), TiC, TiB2 (par. [0009]); ZrO2 (par. [0009]; Umemura teaches binder phase constituents comprising at least one selected from the group consisting of a metal of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Co, Ni and Al, a carbide, a nitride, a boride and an oxide and a solid solution thereof, which includes ZrO2); CoWB (par. [0009]); and Al2O3 (par. [0009]).  The attached Percentage by Volume to Percentage by Weight Conversion Calculator tables provide evidence that 40 vol.% cBN is approximately equal to 21.68% by weight of a cubic boron nitride (cBN)-based composite and 65 vol.% cBN is approximately equal to 43.30% by weight of a cubic boron nitride (cBN)-based composite. Likewise, the tables also provide evidence that such cubic boron nitride (cBN)-based composites containing, e.g., TiN, ZrO2, Al2O3, and TiB2 in varying vol.% amounts correlate to weight % amounts that are encompassed by the range of binder phase constituents taught by Umemura. The amounts in weight percent of cBN and binder phase constituents taught by Umemura render obvious Applicant’s claimed ranges.  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in weight percent of cBN taught by Umemura overlaps Applicant’s claimed range of “about 45 - 55 vol. % cBN”.  The amount in weight percent of titanium (Ti)-containing binders taught by Umemura overlaps Applicant’s claimed range of “about 15 - 30 vol. % titanium (Ti)-containing binders”.  The amount in weight percent of ZrO2 taught by Umemura overlaps Applicant’s claimed range of “about 5 - 13 vol. % ZrO2”.  The amount in weight percent of cobalt-tungsten-borides (CoxWyBz) taught by Umemura overlaps Applicant’s claimed range of “about 5 - 10 vol. % cobalt-tungsten-borides (CoxWyBz)”.  The amount in weight percent of aluminum oxide (Al2O3) taught by Umemura overlaps Applicant’s claimed range of “about 5 - 10 vol. % aluminum oxide (Al2O3)”. 

Referring to Applicant’s claim 4, Umemura teaches the cubic boron nitride (CBN)-based composite further comprises 0 to 80% by mass of TiB2 (par. [0009]).  The amount of TiB2 taught by Umemura renders obvious Applicant’s claimed range.  The amount of TiB2 taught by Umemura encompasses entirely Applicant’s claimed range of “less than 10 vol. %.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Umemura teaches the CoxWyBz comprises crystalline CoWB (par. [0009]).

Referring to Applicant’s claim 6, Umemura teaches the W and Co are present in a W/Co weight ratio of approximately 6.2 as crystalline CoWB (par. [0009]).  The W/Co ratio taught by Umemura renders obvious Applicant’s claimed range.  The W/Co ratio taught by Umemura lies within Applicant’s claimed range of “about 3 to about 8”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Umemura teaches the Ti-containing binders comprise titanium nitride (TiN) (par. [0009]), titanium carbo-nitride (TiCN) (par. [0009]), titanium carbide (TiC) (par. [0009]), or a combination thereof (par. [0009]).

Referring to Applicant’s claims 8-10, although Umemura does not teach explicitly the sintered cBN of the cubic boron nitride (cBN)-based composite exhibits or possesses a specified grain or particle size range (See disclosure of Umemura), it is understood where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed composition and a composition having the claimed relative dimensions would not perform differently than the prior art composition, the claimed composition was not patentably distinct from the prior art composition. MPEP 2144.04 [R-10.2019] (IV),(A) In the instant case, the cBN-based composite taught by Umemura is identical or substantially identical with respect to constituents and amounts thereof to Applicant’s claimed cBN-based composite. MPEP 2112.01 [R-10.2019] (II) The composition of Umemura and Applicant’s claimed composition must have the identical or substantially identical properties. Keeping this reasoning in mind, the cBN-based composite taught by Umemura is expected to perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite. MPEP 2112.01 [R-10.2019] (I) As the cBN-based composite taught by Umemura is expected to perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite, Applicant’s claimed cBN-based composite is not patentably distinct from the cBN-based composite taught by Umemura.  Hence, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate that whatever the grain size of the sintered cBN of the cBN-based composite taught by Umemura is the resultant cBN-based composite of Umemura will perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite. For this reason, a person having ordinary skill in the art before the effective filing date of the present application would find Applicant’s claimed grain size ranges of dependent claims 8-10 are inherent within and/or obvious in light of the teachings of Umemura. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 11, Umemura teaches a cutting tool for cutting superalloys comprising Inconel 718, Inconel 625, alloy 188, Haynes 25, Alloy L605, and/or A 286, comprising the cBN-based composite of claim 1 (par. [0009]).  Referring to the bases for the rejections of independent claim 1 and dependent claim 3, the cBN-based composite taught by Umemura is identical or substantially identical with respect to constituents and amounts thereof to Applicant’s claimed cBN-based composite. As Applicant’s claimed composition and the composition of Umemura are identical or substantially identical, the composition of Umemura and Applicant’s claimed composition cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II) The composition of Umemura and Applicant’s claimed composition must have the identical or substantially identical properties. Keeping this reasoning in mind, the cBN-based composite taught by Umemura is expected to perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite. MPEP 2112.01 [R-10.2019] (I) For this reason, a cutting tool made with the cBN-based composite taught by Umemura is expected to be able to cut “superalloys comprising Inconel 718, Inconel 625, alloy 188, Haynes 25, Alloy L605, and/or A 286” according to Applicant’s claim language just like Applicant’s claimed the cBN-based composite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9 and 10 of copending Application No. 17/156,555 (hereinafter “the `555 Application”) in view of Untied States Pre-Grant Patent Application Publication No. 2013/0029175 A1 to Umemura (hereinafter “Umemura”).
This is a provisional nonstatutory double patenting rejection.

Referring to Applicant’s independent claim 1, the `555 Application recites a cubic boron nitride (CBN)-based composite (See independent claim 1 of the `555 Application), comprising: about 30 - 65 vol. % cBN (See independent claim 1 of the `555 Application); about 3 - 30 vol. % zirconium (Zr)-containing compound (See independent claim 1 of the `555 Application); about 0 - 10 vol. % cobalt-tungsten-borides (CoxWyBz) (See independent claim 1 of the `555 Application); and about 2 - 30 vol. % aluminum oxide (Al2O3) (See independent claim 1 of the `555 Application).  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in volume percent of cBN, zirconium (Zr)-containing compounds, cobalt-tungsten-borides (CoxWyBz) and aluminum oxide (Al2O3) recited in independent claim 1 of the `555 Application render obvious Applicant’s claimed ranges.  The amount in volume percent of cBN recited in independent claim 1 of the `555 Application is identical to Applicant’s claimed range of “about 30 - 65 vol. % cBN”.  The amount in volume percent of zirconium (Zr)-containing compounds recited in independent claim 1 of the `555 Application encompass entirely Applicant’s claimed range of “about 2 – 20 vol. % ZrO2”.  The amount in volume percent of cobalt-tungsten-borides (CoxWyBz) recited in independent claim 1 of the `555 Application overlaps Applicant’s claimed range of “about 3 – 15 vol. % cobalt-tungsten-borides (CoxWyBz)”.  The amount in volume percent of aluminum oxide (Al2O3) recited in independent claim 1 of the `555 Application shares the lowest endpoint and lies within Applicant’s claimed range of “about 2 – 15 vol. % aluminum oxide (Al2O3)”.  Although independent claim 1 of the `555 Application further comprises “tungsten borides” and “aluminum nitride”, Applicant’s independent claim 1 utilizes open-transition language “comprising” and allows additional limitations, such as “tungsten borides” and “aluminum nitride”, to be read into the claim.
	Although independent claim 1 of the `555 Application recites the aforementioned
constituents (See independent claim 1 of the `555 Application), independent claim 1 of the `555
Application does not recite explicitly “about 15 - 45 vol. % titanium (Ti)-containing binders”
 according to Applicant’s independent claim 1.
However, Umemura teaches a cubic boron nitride (cBN)-based composite (See Abstract), comprising: about 20-100% by mass of cBN (par. [0009]); and 0 to 80% by mass of a binder phase (par. [0009]) containing at least one of titanium-containing binders, such as TiN, Ti(C,N), TiC, TiB2 (par. [0009]); ZrO2 (par. [0009]; Umemura teaches binder phase constituents comprising at least one selected from the group consisting of a metal of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Co, Ni and Al, a carbide, a nitride, a boride and an oxide and a solid solution thereof, which includes ZrO2); CoWB (par. [0009]); and Al2O3 (par. [0009]).  The attached Percentage by Volume to Percentage by Weight Conversion Calculator tables provide evidence that 40 vol.% cBN is approximately equal to 21.68% by weight of a cubic boron nitride (cBN)-based composite and 65 vol.% cBN is approximately equal to 43.30% by weight of a cubic boron nitride (cBN)-based composite. Likewise, the tables also provide evidence that such cubic boron nitride (cBN)-based composites containing, e.g., TiN, ZrO2, Al2O3, and TiB2 in varying vol.% amounts correlate to weight % amounts that are encompassed by the range of binder phase constituents taught by Umemura. The amounts in weight percent of cBN and binder phase constituents taught by Umemura render obvious Applicant’s claimed ranges.  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in weight percent of cBN taught by Umemura overlaps Applicant’s claimed range of “about 30 - 65 vol. % cBN”.  The amount in weight percent of titanium (Ti)-containing binders taught by Umemura overlaps Applicant’s claimed range of “about 15 - 45 vol. % titanium (Ti)-containing binders”.  The amount in weight percent of ZrO2 taught by Umemura overlaps Applicant’s claimed range of “about 2 - 20 vol. % ZrO2”.  The amount in weight percent of cobalt-tungsten-borides (CoxWyBz) taught by Umemura overlaps Applicant’s claimed range of “about 3 - 15 vol. % cobalt-tungsten-borides (CoxWyBz)”.  The amount in weight percent of aluminum oxide (Al2O3) taught by Umemura overlaps Applicant’s claimed range of “about 2 - 15 vol. % aluminum oxide (Al2O3)”.  There is a reasonable expectation independent claim 1 of the `555 Application can be modified to include an amount of any one of the titanium (Ti)-containing binder constituents taught by Umemura.  Both independent claim 1 of the `555 Application and Umemura teach cubic boron nitride (cBN)-based composites containing cBN, zirconium (Zr)-containing compound(s), cobalt-tungsten-borides (CoxWyBz) and aluminum oxide (Al2O3) (See independent claim 1 of the `555 Application; par. [0009] of Umemura).  In addition, both independent claim 1 of the `555 Application and Umemura teach the aforementioned constituents are present within cubic boron nitride (cBN)-based composites in identical or substantially identical amounts (See independent claim 1 of the `555 Application; par. [0009] of Umemura).  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify independent claim 1 of the `555 Application and incorporate an amount of any one of the titanium (Ti)-containing binder constituents taught by Umemura as additional claimed constituents of the claimed cubic boron nitride (cBN)-based composite the `555 Application.

Referring to Applicant’s claim 3, the `555 Application as modified by Umemura recites the cubic boron nitride (CBN)-based composite (See dependent claim 2 of the `555 Application), comprising: about 45 - 55 vol. % cBN (See dependent claim 2 of the `555 Application); 0 – 80 percent by mass of titanium (Ti)-containing binder constituents (par. [0009] of Umemura); about 8 - 15 vol. % zirconium (Zr)-containing compound (See dependent claim 2 of the `555 Application); about 3 - 8 vol. % cobalt-tungsten-borides (CoxWyBz) (See dependent claim 2 of the `555 Application); and about 5 - 25 vol. % aluminum oxide (Al2O3) (See independent claim 1 of the `555 Application).  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in volume percent of cBN, zirconium (Zr)-containing compounds, cobalt-tungsten-borides (CoxWyBz) and aluminum oxide (Al2O3) recited in dependent claim 2 of the `555 Application as modified by Umemura render obvious Applicant’s claimed ranges.  The amount in volume percent of cBN recited in dependent claim 2 of the `555 Application as modified by Umemura is identical to Applicant’s claimed range of “about 30 - 65 vol. % cBN”.  The amount in volume percent of titanium (Ti)-containing binder constituents recited in dependent claim 2 of the `555 Application as modified by Umemura encompasses entirely Applicant’s claimed range of “about 15 - 30 vol. % Ti-containing binders”.  The amount in volume percent of zirconium (Zr)-containing compounds recited in dependent claim 2 of the `555 Application as modified by Umemura encompass entirely Applicant’s claimed range of “about 5 - 13 vol. % ZrO2”.  The amount in volume percent of cobalt-tungsten-borides (CoxWyBz) recited in dependent claim 2 of the `555 Application as modified by Umemura overlaps Applicant’s claimed range of “about 5 - 10 vol. % cobalt-tungsten-borides (CoxWyBz)”.  The amount in volume percent of aluminum oxide (Al2O3) recited in dependent claim 2 of the `555 Application as modified by Umemura shares the lowest endpoint and encompasses entirely Applicant’s claimed range of “about 5 - 10 vol. % aluminum oxide (Al2O3)”.  Although dependent claim 2 of the `555 Application as modified by Umemura further comprises “tungsten borides” and “aluminum nitride”, Applicant’s dependent claim 2, and independent claim 1 from which claim 2 depends, utilizes open-transition language “comprising” and allows additional limitations, such as “tungsten borides” and “aluminum nitride”, to be read into the claim.

Referring to Applicant’s claim 5, the `555 Application as modified by Umemura recites the CoxWyBz comprises crystalline CoWB (See dependent claim 5 of the `555 Application; par. [0009] of Umemura).

Referring to Applicant’s claims 8-10, the `555 Application as modified by Umemura recites the cBN has a grain size of about 0.1 - 4 micrometer (μm) (See dependent 10 of the `555 Application).  The cBN grain size recited by the `555 Application as modified by Umemura renders obvious Applicant’s claimed range. The cBN grain size recited by the `555 Application as modified by Umemura is identical to Applicant’s claimed range of “about 0.1 - 4 micrometer (μm)” of Applicant’s dependent claim 8; shares the lowest endpoint and encompasses entirely Applicant’s claimed range of “about 0.1 - 2 micrometer (μm)” of Applicant’s dependent claim 9; and, shares the lowest endpoint and encompasses entirely Applicant’s claimed range of “about 0.1 - 1 micrometer (μm)” of Applicant’s dependent claim 10. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 11, the `555 Application as modified by Umemura recites a cutting tool for cutting superalloys comprising Inconel 718, Inconel 625, alloy 188, Haynes 25, Alloy L605, and/or A 286, comprising the cBN-based composite of claim 1 (See dependent claim 9 of the `555 Application).

Prior Art Cited in PTO-892 and Not Relied Upon
United States Pre-Grant Patent Application Publication No. 2018/0155250 A1 to Hakeem et al. cited in the attached PTO-892 form, but not relied upon in the pending claim rejections, contains teachings relevant to at least one dependent claim currently pending.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731